Citation Nr: 0712159	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  04-06 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to August 
1971 and from September 1990 to December 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for hypertension.  On his February 2004 substantive appeal, 
the veteran asserted that his hypertension disability is 
exacerbated by his service-connected post-traumatic stress 
disorder (PTSD).  

The veteran's claims files contain both positive and negative 
evidence as to whether the veteran's hypertension has been 
caused by, or aggravated by, his service-connected PTSD.  
However, none of the VA examination reports (VAX) show that a 
comprehensive review of the past medical evidence, to include 
a discussion of past medical opinions, has been made.  A VA 
examination of the veteran that includes a thorough review of 
the veteran's medical history and an opinion that discusses 
the past medical opinions, and provides reasons and bases for 
all opinions set forth, should be obtained.  Additionally, 
the VA medical opinion that states that the veteran's 
hypertension has been aggravated by service-connected 
disability have not identified what measurable degree of 
current hypertension represents a permanent increase in its 
severity caused by the service-connected disabilities.  

VA will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of  severity of the 
nonservice-connected disease or injury.  The rating  activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities (38 CFR part 4) 
and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310 (effective October 10, 
2006).

In the present appeal, the veteran has not been provided 
adequate notice as to the type of information necessary to 
substantiate the claim.  This should be done prior to an 
adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the veteran's claim 
for service connection for hypertension, 
the RO should send the veteran and his 
representative a letter explaining the 
VCAA, to include the duty to assist and 
notice provisions contained therein.  
Among other things, the letter should do 
the following:  (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim, including a claim of secondary 
service connection based on aggravation 
from a service-connected disability; (2) 
inform the claimant about the information 
and evidence that VA will seek to 
provide; (3) inform the claimant about 
the information and evidence the claimant 
is expected to provide; and (4) request 
or tell the claimant to provide any 
evidence in the claimant's possession 
that pertains to the claim, or something 
to the effect that the claimant should 
"give us everything you've got 
pertaining to your claim."  

An explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claim 
on appeal should service connection be 
granted should also be provided.  See  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Dunlap v. Nicholson, 
No. 03-320 (U.S. Vet. App. Mar. 2, 2007).  

2.  Schedule the veteran for a VA 
examination to determine the nature, 
extent, and etiology of his hypertension.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.

The examiner should be asked to address 
the following:

a) Whether the veteran's hypertension is 
caused by or is aggravated by the 
service-connected diabetes mellitus 
and/or PTSD.

b) If aggravation is found, the examiner 
must identify the veteran's baseline 
hypertension disability before the onset 
of aggravation or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity of the nonservice-
connected disease or injury.

c) If aggravation is found, the examiner 
should specify what measurable degree of 
current hypertension represents a 
permanent increase in its severity due to 
the aggravation of the service-connected 
disabilities.  

The examiner should provide a complete 
rationale for the conclusions reached, to 
include, as appropriate, citation to 
specific evidence of record and/or 
medical authority.  The examiner should 
also discuss the opinions expressed in 
the December 2003 VA examination, the 
March 2005 VA examination, a March 3, 
2005 letter from a VA physician, the July 
2005 VA examination, and the September 
2006 VA examination.  The examiner should 
provide his/her reasoning for disagreeing 
with any of the above opinions.  

If any of the questions outlined above 
cannot be addressed without resorting to 
speculation, this should be stated.

4.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction the RO should 
issue a supplemental statement of the 
case for all issues in appellate status 
and inform the veteran of any issue with 
respect to which further action is 
required to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



